DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/071,884, filed July 20, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed January 18, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/071,884, which include: Amendments to the Claims pp.3-7, and Remarks pp.8-11 (containing applicant’s amendments).
Regarding applicant’s Amendments to the Claims on pp.3-7 and corresponding Remarks on p.8, Examiner has acknowledged applicant’s Amendments to the Claims have resolved the claim objections identified in Claim 7, and therefore the respective claim objections previously set forth in the Non-Final Office Action mailed November 11, 2021 for Claim 7 are withdrawn.
Regarding applicant’s Amendments to the Claims on pp.3-7 and corresponding Remarks on p.8, Examiner has acknowledged Claims 1, 5, 7, and 11 have been amended, with Claims 2, 6, 8, and 12 previously cancelled. According to the updated proposed amendments to the claims as indicated in the Examiner’s Amendment section provided below, Claims 1, 3-4, 7, 9-10, and 13 are allowable per the additional amendments, with additional cancellation of Claims 5 and 11. Claims 1, 3-4, 7, 9-10, and 13 as indicated in the Examiner’s Amendment remain pending in the application.
Regarding applicant’s Remarks on p.8 for Claims 1, 3-5, 7, 9-11, and 13 under 35 U.S.C. 101, examiner acknowledges applicant’s arguments and have considered them, and have found them to be persuasive, and as such, the earlier §101 rejections previously set forth in the Non-Final Office Action mailed November 11, 2021 are withdrawn.
Regarding applicant’s Remarks on pp.9-10 for Claims 1, 3-4, 7, and 9-10 under 35 U.S.C. 103 as being unpatentable over Maehara, Masakazu, U.S. PGPUB 2014/0135952, published 5/15/2014 Claims 5 and 11 under 35 U.S.C. 103 as being unpatentable over Maehara in view of Ribeiro as applied to Claims 4 and 10, in further view of Dusparic et al., U.S. PGPUB 2013/0176146, Decentralised Autonomic System and Method for Use in an Urban Traffic Control Environment, published 7/11/2013 [hereafter referred as Dusparic]; and for Claim 13 under 35 U.S.C. 103 as being unpatentable over Maehara in view of Ribeiro as applied to Claim 1, in further view of Geramifard et al., A Tutorial on Linear Function Approximators for Dynamic Programming and Reinforcement Learning, Foundations and Trends in Machine Learning Vol.6, No. 4 (2013) pp.375-454 [hereafter referred as Geramifard], Applicant has provided a set of Amendments to the Claims as part of the amendment filed January 18, 2022, in which the claims are now directed to a non-obvious improvement of performing optimization of a plurality of control targets through reinforcement learning, where each of the control targets calculates a contribution value for an objective variable value associated with an reward during reward extraction, and updates a confidence value associated with the reward by increasing the confidence value when the magnitude of contribution is below a threshold, where these confidence values decide whether the respective rewards are to be shared to update the associated weights for the received states and actions for determining an optimal action, and as such, these amendments overcome the existing prior art references and place the claims in condition for allowance.
Examiner has discussed with the Applicant’s Attorney of Record on February 18, 2022 the additional changes to the newly-added claim limitations recited in independent Claims 1 and 7 to place the claims in condition for allowance. Examiner also recommended the cancellation of amended Claims 5 and 11 (since their respective parent Claims 4 and 10 recite the same limitations as presented in amended Claims 5 and 11, and hence do not further limit the recited claim limitations in their respective parent claims), minor corrections to resolve the 112(b) antecedent issues identified in dependent Claims 4 and 10, as well as typographical corrections to resolve several minor informalities found in dependent Claims 3 and 9. These collective changes are recorded and identified in the Examiner’s Amendment section provided below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an examiner-initiated phone call with Ernest Huang on February 18, 2022.
Please amend the claims according to the attached PDF document titled “ExaminerAmendment.pdf”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121